Citation Nr: 0944165	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, 
included as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active Army service from October 1966 to July 
1968, and for several days in March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran provided testimony at an October 2008 Travel 
Board hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with a disorder, prostate 
cancer, which is among those conditions presumptively related 
to exposure to Agent Orange or other herbicide agents in 
service. 

2.  The Veteran did not serve in the Republic of Vietnam, he 
did not serve in any of the Army units shown to have been 
exposed to herbicide agents while serving in or near the 
Korean DMZ.  

3.  Based upon Army personnel records and the testimony and 
evidence presented at his personal hearings, the record is in 
relative equipoise as to whether the Veteran traveled to the 
vicinity of the Korean DMZ during the period when Agent 
Orange or other herbicide agents were utilized there to 
suppress vegetation. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his prostate 
cancer is presumed to have been incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  
Given the decision herein, the Board finds that any defect in 
the notice or assistance provided to the Veteran constituted 
harmless error.

II.  Service Connection on the Merits

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).




Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The law also provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

As to veterans who did not serve in Vietnam, but served in 
Korea, VA has been advised by the Department of Defense that 
Agent Orange was used along the Demilitarized Zone (DMZ) in 
Korea from April 1968 to June 1969.  Fields of fire between 
the front line defensive positions and the south barrier 
fence were defoliated.  The size of the treated area was a 
strip of land 151 miles long and up to 350 yards wide from 
the fence north of the "civilian control line." 

There is no indication that herbicides were sprayed in the 
DMZ itself.  Herbicides were applied through hand spraying 
and by hand distribution of pelletized herbicides.  Although 
restrictions were put in place to limit potential for spray 
drift, run-off, and damage to food crops, records indicate 
that the effects of spraying were sometimes observed as far 
as 200 meters downwind.  See VA Adjudication Procedure Manual 
M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, Chapter 
2, Section C, Paragraph 10, Subparagraph o; see also Veterans 
Benefits Administration (VBA) "Fact Sheet" distributed in 
September 2003.

The estimated number of exposed personnel is 12,056.  If a 
Veteran served in Korea with one of the listed units between 
April 1968 and July 1969, exposure must be verified by the 
service department.  Id.  Once exposure has been established 
by the evidence, the presumptions found at 38 C.F.R. § 
3.309(e) are applicable.

In addition, the Secretary of Veterans Affairs has issued a 
proposed amendment to the adjudication regulations regarding 
this type of case.  See Proposed Rule:  Presumptive Herbicide 
Exposure for Certain Veterans Who Served in Korea, 74 Fed. 
Reg. 36,640-48 (July 24, 2009).  The proposed regulation 
would provide a presumption of exposure to Agent Orange to 
veterans who served in or near the Korean DMZ beween April 1, 
1968, and July 31, 1969.  The period afforded for public 
comment has run, but the proposal has not been issued in 
final form.

When a disease is first diagnosed after service and not 
within an applicable presumption period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to a herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee, at 1043-44.




It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends that he has prostate 
cancer due to exposure to Agent Orange while in active 
service.  Specifically, he testified at the October 2008 
hearing before the Board (and at a previous hearing before a 
Decision Review Officer (DRO) at the RO) that he was 
stationed in the Republic of Korea and his duties required 
him to visit the Demilitarized Zone (DMZ), where Agent Orange 
was applied.  He said he went to the DMZ area at least every 
week or two, and accompanied reporters to peace talks in 
Panmunjom.  He earlier asserted that his duties as an 
Information Officer for the Eighth Army Field Support 
Command, in Seoul, entailed travel to the DMZ (about 30 miles 
away) to prepare briefings for superior officers, to escort 
members of the press, and to witness peace conferences in 
Panmunjom.  See Statement in Support of Claim, VA Form 21-
4138, dated May 17, 2005.  He also said he saw personnel 
spraying chemicals from backpacks, which he believes was 
Agent Orange.  See DRO hearing transcript dated June 28, 
2006.

First, the Board has considered whether service connection 
can be granted presumptively based on herbicide exposure 
under 38 C.F.R. § 3.307(a)(6).  The Board notes that prostate 
cancer is one of the disorders specifically found by the 
Secretary to be related to Agent Orange exposure under 
38 C.F.R. § 3.309(a). 

The critical question is therefore whether the Veteran either 
served in Vietnam or was otherwise exposed to herbicides in 
the course of his active duty in the U.S. Army.  

The Veteran acknowledges that he was never in Vietnam.  A 
review of his personnel records, specifically his Record of 
Assignments, shows that he was stationed in Korea from April 
1967 to July 1968, and that he served as an Information 
Officer.  An April 1968 DA Form 67-5 describes and evaluates 
the performance of the Veteran's duties for the period August 
1967 to March 1968.  During that period, the Form 67-5 
confirms that he served as an Information Officer, and that 
his primary duties were to advise the Commanding General and 
his staff on all aspects of command and public information.  
That form also confirms his October 2008 hearing testimony 
that part of his job was to oversee the publication of two 
newspapers, including the Kongbo, an Eighth United States 
Army, Korean language, bimonthly publication.  However, his 
personnel records do not indicate exposure to Agent Orange or 
other herbicides. 

We next observe that the claims file includes several 
printouts from VA's revised Adjudication Procedures Manual, 
M21-1MR, including Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 10(o), entitled "Exposure to Herbicides Along the DMZ 
in Korea."  Specifically, it states that exposure to 
herbicides should be conceded on a factual basis if a veteran 
alleges service along the DMZ in Korea and was assigned to 
one of the specified units listed in an inserted table 
between April 1968 and July 1969.  If the veteran was not 
assigned to one of the specified units, the RO should submit 
a request to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification of the locations of 
the veteran's unit.

In this case, the Veteran's personnel records do not show, 
and he does not contend, that he was assigned to any of the 
units specified in the Manual provision discussed above.  
Thus, the RO submitted a request for information from the 
JSRRC.  A response was received in December 2006 which 
states, in essence, that there is no 

information available to show that the Veteran's unit of 
assignment was in the vicinity of the DMZ.  Thus, the RO was 
unable to verify exposure to herbicides via JSRRC records.  

Finally, on the question of actual exposure to Agent Orange, 
the Veteran submitted photographs at the hearing, which he 
states he took while stationed in Korea.  He asserts that the 
photographs show that he did, in fact, set foot in the DMZ 
while performing his duties.  One of the photographs depicts 
a sign over a road that says, "Southern Boundary 
Demilitarized Zone."  However, the photograph was printed in 
October 2008, does not show when it was actually taken, and 
is not authenticated as to the identity of the photographer.  
Thus, it is impossible to tell from the Veteran's photographs 
whether he was in the DMZ at the time herbicides were used.  
Moreover, the specific dates on which he went to the DMZ have 
not been shown.  It is documented, however, that his last 
four months in Korea, from April 1968 to July 1968, 
overlapped the first four months of the period when Agent 
Orange was being used along the Korean DMZ.

The Veteran's service treatment records (STRs) are negative 
for any manifestation of prostate cancer.  Indeed, both the 
October 1966 entrance examination and June 1968 separation 
examination are normal.  

The first diagnosis of prostate cancer was made in March 2005 
at the Philadelphia VA Medical Center (VAMC), 35 years after 
separation from service.  The Veteran underwent prostate 
surgery to remove the cancer in June 2005 at the VAMC, where 
he continued to receive follow-up care after the surgery.

There are no opinions in the evidence of record regarding a 
relationship between the Veteran's prostate cancer and either 
exposure to herbicides or active service.  However, the Board 
finds his statements and testimony, before both the DRO and 
the undersigned Veterans Law Judge, to be credible.  We 
recognize that he cannot authoritatively say the substances 
he saw sprayed in Korea were Agent Orange or other 
herbicides, but his sworn testimony and the photographic 
evidence he has submitted can reasonably support an inference 
that he spent time at the DMZ when such substances were in 
use. 

Accordingly, having weighed the evidence both in support and 
against the claim, the Board concludes that the preponderance 
of evidence is not against finding in favor of the Veteran.  
We find that there is reasonable doubt presented in this 
case, and will resolve such doubt in the Veteran's favor.  
Accordingly, service connection for prostate cancer, as 
presumptively due to herbicide exposure in Korea, is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer, as due to herbicide 
exposure in service, is granted.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


